                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE




United States of America

    v.                                 Criminal No. 17-cr-037-01-JL

Christopher Clough




                           JURY INSTRUCTIONS




                                   1
                             INTRODUCTION

    At this stage of the trial it is the duty of the court to

instruct you on the principles of law that you will apply in

deciding this case.     It is your duty to follow these

instructions during your deliberations.     You should not single

out any one instruction but instead apply these instructions as

a whole to the evidence in this case.

    The fact that the prosecution is brought in the name of

United States of America entitles the United States Attorney to

no greater consideration than that accorded to any other party

to a litigation.     By the same token, it is entitled to no less

consideration.     All parties, whether government or individuals,

stand as equals at the bar of justice.


                      JURY IS SOLE JUDGE OF FACT

    As jurors, you are the sole and exclusive judges of the

facts.   You must weigh the evidence that has been presented

impartially, without bias, without prejudice, without sympathy.

You must make a determination as to what the facts are, what the

truth is, based upon the evidence presented in the case.     You

will decide the case by applying the law as it is given to you

in these instructions to the facts as you find them to be from

the evidence.




                                   2
                      CREDIBILITY OF WITNESSES

      Your duty as a jury is to determine what the facts are,

what the truth is.   In doing that, it will be necessary for you

to assess the credibility of each witness and determine what

weight you will give to each witness’s testimony.     By

credibility we mean the believability or the truthfulness of a

witness.

      You should carefully scrutinize all the testimony given,

the circumstances under which each witness has testified, and

every matter in evidence which tends to show whether a witness

is worthy of belief or not worthy of belief.     For example:

•   Consider each witness’s intelligence, motive, state of mind,

    and demeanor and manner while testifying;

•   Consider each witness’s ability to observe or to know the

    matters about which that witness has testified and whether the

    witness impresses you as having an accurate recollection of

    those matters;

•   Consider whether the witness had any reason for telling the

    truth or not telling the truth, whether the witness had an

    interest in the outcome of the case, or whether the witness

    had any friendship, relationship, or animosity toward other

    individuals involved in the case;




                                 3
•   Consider the extent, if any, to which the testimony of each

    witness was consistent or inconsistent with itself or with the

    testimony of other witnesses; and

•   Consider the extent, if any, to which the testimony of each

    witness was either supported or contradicted by other evidence

    in the case.

      The testimony of a witness may be discredited or, as we

sometimes say, “impeached,” by showing that the witness

previously made statements which are different from, or

inconsistent with, his or her testimony here in court.

Inconsistent or contradictory statements which are made by a

witness outside of court may be considered only to discredit or

impeach the credibility of the witness and not to establish the

truth of these earlier out of court statements.   If a prior

inconsistent statement was made under oath in a deposition or an

interrogatory answer, however, it may be introduced not only to

impeach the credibility of the witness but also as substantive

evidence of the truth of the statement.

      You must decide what weight, if any, should be given the

testimony of a witness who has made prior inconsistent or

contradictory statements.   In making this determination you may

consider whether the witness purposely made a false statement or

whether it was an innocent mistake; whether the inconsistency

concerns an important fact, or whether it had to do with a small

                                 4
detail; whether the witness had an explanation for the

inconsistency, and whether that explanation appealed to your

common sense.

    In assessing the credibility of each witness, both under

direct and cross-examination, you will assign each witness’s

testimony whatever weight as you deem proper.     You are not

required to believe the testimony of any witness simply because

that witness was under oath.   You may believe or disbelieve all

or part of the testimony of any witness.     It is within your

province to determine what testimony is worthy of belief and

what testimony may not be worthy of belief.


                      LAW ENFORCEMENT AGENTS

    During the course of trial, you also heard law enforcement

agents testify.   You should consider the testimony of law

enforcement agents in the same manner as you would consider the

testimony of any other witness in the case.     In evaluating the

credibility of a law enforcement agent, you should use the same

tests which you would apply to the testimony of any other

witness.   In no event should you give the testimony of a law

enforcement agent any more credibility or any less credibility

simply because of that witness’s position.




                                 5
                COOPERATING WITNESSES/ACCOMPLICES

    During the course of trial, you also heard testimony from

two witnesses, Jeffrey Pearlman and Natalie Babich, who

allegedly participated in the crimes charged against the

defendant and who provided evidence under an agreement or other

arrangement with the United States Attorney.    Some people in

this position are entirely truthful when testifying.     Still, you

should consider the testimony of such individuals with

particular caution.   They may have had reason to testify, or

color their testimony, in ways that they believed would be

beneficial to themselves.

    In evaluating the testimony of such witnesses, you may

consider any agreement or other consideration that the United

States Attorney has given or may give to them to determine if it

affected the way they testified and the events to which she

testified.   You may consider, for example, whether the witness

was motivated by a desire to please the United States Attorney,

or by a desire to tell the truth.    You may consider how a

witness’s hope of any future benefit as a result of any such

agreement or consideration may operate to induce testimony

favorable to the government and contrary to that of the

defendant.

    You may also consider the fact that Mr. Pearlman and

Ms. Babich testified under what is known as “immunity.”       What

                                 6
this means is that the United States Attorney has agreed that

the testimony of these witness may not be used against them in

any criminal case brought by the government except in a

prosecution for perjury or giving a false statement.   Again, as

with testimony by any cooperating witness, you should consider

immunized testimony with particular caution.    In particular, you

should consider whether or not the witness’s testimony has been

colored in any way because of the grant of immunity.



               WITNESS WITH CRIMINAL CONVICTIONS

    During the course of trial, you heard evidence that

Mr. Pearlman and Ms. Babich have pleaded guilty to or been

convicted of crimes, including crimes related to those the

defendant has been charged with.    You may consider that

evidence, together with other pertinent evidence, in assessing

their credibility and deciding how much weight to give to their

testimony.

    You must not, however, use their guilty pleas or

convictions as evidence against the defendant in this case.   You

must render your verdict as to the defendant solely on the basis

of the evidence or lack of evidence against him.




                                7
                        STATEMENT BY DEFENDANT

    You have heard evidence that the defendant made statements

in which the United States Attorney alleges he admitted certain

facts.   It is for you to decide (1) whether the defendant made

any statements and (2) if so, how much weight to give them.      In

making those decisions, you should consider all of the evidence

about the statements, including the circumstances under which

the statements may have been made and any facts or circumstances

tending to corroborate or contradict the statements.



                     LIMITED PURPOSE EVIDENCE

    A particular item of evidence is sometimes received for a

limited purpose only.    You were instructed by the court that

certain evidence was received only for a limited purpose.     You

may use the evidence only for that limited purpose, and not for

any other purpose.



                     QUESTIONING BY THE JUDGE

    During the trial, I asked questions of one or more of the

witnesses who testified.     You should not infer anything

whatsoever from any questions that I asked any of the witnesses

in this case.   Do not assume that I hold any opinion regarding

any part of this case.     You are the sole judges of the facts in

this case.

                                   8
                        WEIGHT OF THE EVIDENCE

    The weight of the evidence is not necessarily determined by

the number of witnesses testifying on one or the other side of

an issue.     You should consider all the facts and circumstances

in evidence to determine which of the witnesses are worthy of

belief.     You may find that the testimony of a small number of

witnesses on a particular issue is more credible than the

testimony of a greater number of witnesses on the other side of

that issue.

    In reviewing the evidence, you should consider the quality

of the evidence and not the quantity.     It is not the number of

witnesses or the quantity of testimony that is important, but

the quality of the evidence that has been produced that is

important.     You will consider all of the evidence, no matter

which side produced or elicited it, because there are no

property rights in witnesses or in the evidence that is

presented.


                           WHAT IS EVIDENCE

    The evidence in this case consists of the sworn testimony

of the witnesses, all of the exhibits received in evidence, and

any stipulations the parties have entered.       You will consider

all of the evidence no matter which side produced or elicited it



                                   9
because neither side has an exclusive right to the testimony of

particular witnesses or to the evidence that is presented.


                DIRECT AND CIRCUMSTANTIAL EVIDENCE

    There are two types of evidence that you may properly use

in deciding whether a defendant is guilty or not guilty.

    Direct evidence is the testimony given by a witness about

what that witness has seen, has heard or has observed, or what

that witness knows based on personal knowledge.   Direct evidence

also includes any exhibits that have been marked.

    Evidence may also be used to prove a fact by inference.

This is referred to as circumstantial evidence.   In other words,

from examining direct evidence you may be able to draw certain

inferences which are reasonable and justified in light of your

daily experience.   Such inferences constitute circumstantial

evidence.   Circumstantial evidence may be given the same weight

by you as direct evidence.


                             STIPULATIONS

    You heard that the parties in this case entered into what

is known as a “stipulation.”    The parties’ stipulation is

Exhibit 155.

    A stipulation is an agreement that you may consider certain

facts to have been proven even though you did not receive



                                 10
testimony or other evidence as to those facts.    You may, but are

not required to, accept the stipulation as proof of those facts.


                       WHAT IS NOT EVIDENCE

    Certain things are not evidence and cannot be considered by

you as evidence.   Arguments and statements by lawyers are not

evidence.   What they have said in their opening statements,

closing arguments and at other times is intended to help you

interpret the evidence, but it is not evidence.    If the facts as

you remember them differ from the way the lawyers have stated

them, your memory controls.   If the law as stated by the lawyers

differs from the law as stated by the court, you must take the

law from the court.

    You are not to be concerned with the wisdom of any rule of

law as stated by the court.   Regardless of any opinion that you

may have as to what the law ought to be, it would be a violation

of your sworn duty to base a verdict upon any other view of the

law than that given in the instructions of the court, just as it

would be a violation of your sworn duty, as judges of the facts,

to base a verdict upon anything but the evidence in this case.

    Questions and objections by lawyers are not evidence,

unless the witness adopts the facts set forth in the question.

Lawyers have a duty to their clients to object when they believe

a question is improper under the rules of evidence.    You should


                                11
not be influenced by objections or by my ruling on objections.

It is the responsibility of the court to rule on objections and

the court has not intended to indicate in any way by its rulings

or by what it has said what the verdict should be in this case.

The court in this case, as in all cases, is completely neutral

and impartial and leaves it to the jury to decide the case based

on the facts as you find them to be and the law as the court

will give it to you.

    Testimony that has been excluded or stricken, or that you

have been instructed to disregard, is not evidence and must not

be considered.   Anything you may have seen or heard when the

court was not in session is not evidence.    You are to decide the

case solely on the evidence received at trial.


                       PRESUMPTION OF INNOCENCE

    The fact that an indictment is returned against an

individual is not evidence of that person’s guilt.   An

indictment is merely a formal method of accusing an individual

of a crime in order to bring that person to trial.   It is you

the jury who will determine whether the defendant is guilty or

not guilty of the offense charged based on a consideration of

all the evidence presented and the law applicable to the case.

Therefore, you must not consider the indictment in this case as

any evidence of the guilt of the defendant, nor should you draw


                                 12
any inference from the fact that an indictment has been returned

against him.

    The law presumes every defendant to be innocent until

proven guilty beyond a reasonable doubt.       The defendant,

although accused, thus begins a trial with a clean slate -- with

no evidence against him.    The law permits nothing but legal

evidence presented before the jury to be considered in support

of any charge against a defendant.

    The presumption of innocence alone is sufficient to acquit

a defendant unless the jury is satisfied beyond a reasonable

doubt that the defendant is guilty after a careful and impartial

consideration of all of the evidence in the case.


             BURDEN OF PROOF:   BEYOND A REASONABLE DOUBT

    The burden is always on the United States Attorney to prove

guilt beyond a reasonable doubt.       This burden never shifts to a

defendant.   That is, the defendant does not have to prove his

innocence.   The law does not impose upon a defendant in a

criminal case the burden or duty of calling any witnesses or

producing any evidence.    The defendant enters the courtroom and

is presumed to be innocent until the United States Attorney

convinces you beyond a reasonable doubt that he is guilty of

every essential element of the offense charged.




                                  13
    If the jury, after careful and impartial consideration of

all of the evidence in this case, has a reasonable doubt that

the defendant is guilty of the charge set forth in the

indictment, it must find the defendant not guilty.

    The jury must never find a defendant guilty based on mere

suspicion, conjecture, or guess.     Rather, the jury must decide

the case on the evidence that is before you and on the

reasonable inferences that can be drawn from that evidence.


          NO CONSIDERATION OF SENTENCING OR PUNISHMENT

    You are not to give any consideration to potential

punishments or sentences in deciding this case.     The punishment

provided by law for the offense charged in the indictment is a

matter exclusively within the province of the court and should

never be considered by the jury in any way in arriving at an

impartial verdict.   You must decide this case based on the

evidence you have seen and heard and on the law as the court

gives it to you, and not on any punishment you believe the

defendant might receive or could receive.


                            INDICTMENT

    The indictment consists of eight counts.      Count 1 charges

the defendant with conspiring to pay and receive kickbacks in

violation of 18 U.S.C. § 371.   Counts 2 through 8 charge the

defendant, Christopher Clough, with seven counts of receiving

                                14
kickbacks in violation of 42 U.S.C. § 1320a-7b(b).   I will

describe those charges in more detail in a moment.

    The indictment charges that the offenses were committed “on

or about” certain dates.   Although it is necessary for the

government to prove beyond a reasonable doubt that the defendant

committed the offenses on dates reasonably near the dates

alleged in the indictment, it is not necessary for the

government to prove that the offense was committed on precisely

the date charged.


                      COUNT 1 – CONSPIRACY

    Count 1 of the indictment charges that, from on or about

August 1, 2013, through on or about October 21, 2014, in the

District of New Hampshire and elsewhere, the defendant knowingly

and willfully conspired and agreed with employees,

representatives, and agents of Insys, and who acted on its

behalf, to knowingly and willfully offer, pay, solicit, or

receive any remuneration, directly or indirectly, openly or

secretly, in cash or in kind, in return for purchasing and

ordering, and for arranging for the purchase and order of goods,

services, and items, that is prescriptions for Subsys, for which

payment was made in whole or in part by a Federal health care

program, namely Medicare, contrary to 42 U.S.C. § 1320a-7b(b).




                                15
    In order to sustain its burden of proof for the crime of

conspiracy to pay and receive kickbacks as charged in the

indictment, the government must prove the following elements

beyond a reasonable doubt:

    First, that an agreement existed between at least two

    people to commit the crime of paying and receiving

    kickbacks, as I will define that crime to you; and

    Second, that the defendant willfully joined in that

    agreement with the specific intent that the underlying

    crime be committed; and

    Third, that one of the conspirators committed an overt act

    in an effort to further the purpose of the conspiracy.

I will now explain these elements to you in more detail:

    Agreement.   The government must prove the existence of an

agreement.   A conspiracy is an agreement, spoken or unspoken,

between two or more people who join together in an attempt to

achieve an unlawful objective.   The conspiracy does not have to

be a formal agreement or plan in which everyone involved sat

down together and worked out all the details.   But for a

conspiracy to exist, it is necessary that those who were

involved shared a general understanding about the crime.

    Mere similarity of conduct among various people, or the

fact that they may have associated with each other or discussed

common aims and interests, does not necessarily establish proof

                                 16
of the existence of a conspiracy.    One may know, be friendly

with, or spend time with someone who has committed a crime

without having committed a crime himself.    Likewise, the mere

presence of the defendant at the scene of an alleged crime does

not, standing alone, make such a defendant a member of a

conspiracy.

    Proof that the defendant willfully joined the conspiracy

must be based upon evidence, whether direct or circumstantial,

of his own words or actions.   You need not find that the

defendant agreed specifically to or knew all the details of the

crime, or knew every other co-conspirator, or that he played a

major role, but the government must prove beyond a reasonable

doubt that the defendant knew the essential features and general

aims of the venture.

    Even if the defendant was not part of the conspiracy at the

very start, he can be found guilty of conspiracy if the

government proves beyond a reasonable doubt that the defendant

willfully joined the conspiracy later.    On the other hand, a

person who has no knowledge of a conspiracy, but simply happens

to act in a way that furthers some objective of the conspiracy,

does not thereby become a conspirator.

    The government is required to prove that a second

conspirator with criminal intent existed.    In other words, in

order to prove that the defendant is guilty of conspiracy, the

                                17
government must prove that at least one other person with whom

the defendant conspired was not a government agent.

    Intent.   The government must also prove that the defendant

willfully joined the agreement with the specific intent that the

underlying act be committed.

    A person has done an act “willfully” if he has done it

voluntarily and intentionally and with the specific intent to

undertake the elements of the offense, that is, with a bad

purpose either to disobey or disregard the law and not because

of ignorance, accident, or mistake.     A person need not know the

precise federal statute at issue or have the intent to violate a

specific law to act willfully.     A person acts willfully if he

acts unjustifiably and wrongly while knowing that his actions

are unjustifiable and wrong.     This means that the law has not

been violated if the defendant acted in good faith and held an

honest belief that his actions were lawful.     The defendant has

no burden to prove good faith; the burden is on the government

to prove criminal intent and thus the defendant's lack of good

faith.

    To prove that the defendant willfully joined a conspiracy,

the government must prove, beyond a reasonable doubt, that the

defendant acted with two intentions: (1) an intent to enter into

the agreement; and (2) an intent, whether reasonable or not,



                                  18
that the underlying crime be committed.   Intent may be inferred

from the surrounding circumstances.

    Proof that the defendant willfully joined in the agreement

must be based upon evidence of his own words and/or actions.

You need not find that the defendant agreed specifically to or

knew about all the details of the crime, or knew every other co-

conspirator or that he participated in each act of the agreement

or played a major role, but the government must prove beyond a

reasonable doubt that he knew the essential features and general

aims of the venture.    A person who has no knowledge of a

conspiracy, but simply happens to act in a way that furthers

some object or purpose of the conspiracy, does not thereby

become a conspirator.

    Overt act.   The government must also prove that one of the

conspirators committed an overt act in an effort to further the

purpose of the conspiracy.    An overt act is any act knowingly

committed by one or more of the conspirators in an effort to

accomplish some purpose of the conspiracy.    Only one overt act

has to be proven.   The government is not required to prove that

the defendant personally committed or knew about the overt act.

It is sufficient if one conspirator committed one overt act at

some time during the period of the conspiracy.

    Success.   It is not necessary for the government to prove

that the conspiracy succeeded in achieving its criminal

                                 19
objective -- only that the conspiracy existed and that the

defendant willfully joined it with the specific intent that the

objective be achieved.   Nor is it necessary for the government

to prove that it was actually possible for the conspiracy to

achieve the criminal objective.    The crime of conspiracy is

complete upon the agreement to commit the underlying crime and

the commission of one overt act.



            COUNTS 2 THROUGH 8 – RECEIVING KICKBACKS

    Counts 2 through 8 of the indictment charges the defendant

with receiving compensation from Insys in exchange for

prescribing Subsys to new patients and increasing the dosage of

Subsys prescribed to existing patients in violation of 42 U.S.C.

§ 1320a-7b(b), which provides, in relevant part, that whoever

knowingly and willfully solicits or receives any remuneration

(including any kickback, bribe, or rebate) directly or

indirectly, overtly or covertly, in cash or in kind in return

for ordering any item for which payment may be made in whole or

in part under a Federal health care program, shall be guilty.

    In order to sustain its burden of proof for the crime of

receiving kickbacks as charged in the indictment, the government

must prove the following elements beyond a reasonable doubt:

    First, that the defendant received any remuneration in cash

    or in kind;

                                  20
    Second, that the defendant received that remuneration in

    return for ordering an item for which payment may be made

    in whole or in part under a Federal health care program;

    and

    Third, that the defendant received the remuneration

    knowingly and willfully.

I will now explain these elements to you in more detail:

    Remuneration.      The government must prove that the defendant

received remuneration.    “Remuneration” means something of value

in whatever form.   It may be cash or something in kind.

    Federal health care program.       The government must prove

that the defendant received the remuneration in return for his

prescribing Subsys for which payment was made by a Federal

health care program.     The parties have stipulated that some of

the defendant's Subsys prescriptions during the relevant time

were paid for by Medicare, which is a Federal health care

program.

    In return for ordering any item.       The government must also

prove that Clough “received remuneration in return for ordering

any item.”   To prove this element, the government must prove

that a quid pro quo arrangement existed between the defendant

and the person or entity paying the remunerations.      (“Quid pro

quo” means “this for that.”)    In this case, that means the

government must prove that the defendant received free meals

                                  21
and/or speaking fees from Insys in exchange for prescribing

Subsys to his patients.   If you conclude that the defendant

accepted the remuneration from Insys for a reason other than his

writing of prescriptions for Subsys, and that this other reason

was his only reason for accepting that remuneration, the

government has not proven this element and you must find the

defendant not guilty of the charged offense.

    If, however, you conclude that the government has proved

that the defendant accepted the remuneration from Insys as

compensation for his past or expected future prescribing of

Subsys, even if he accepted it for other reasons as well, the

government has established this element of the offense.     In

other words, the government is not required to prove that the

defendant's exclusive or primary motive for accepting the

remuneration was his past or future writing of Subsys

prescriptions, so long as you conclude that it was one of the

motives.

    Knowingly and willfully.   Finally, the government must

prove that the defendant received the remuneration knowingly and

willfully.

    A person has done an act “knowingly” he has done it

voluntarily and intelligently and not because of ignorance or

misunderstanding.



                                22
    And as I explained previously, person has done an act

“willfully” if he has done it voluntarily and intentionally and

with the specific intent to undertake the elements of the

offense, that is, with a bad purpose either to disobey or

disregard the law and not because of ignorance, accident, or

mistake.     A person need not know the precise federal statute at

issue or have the intent to violate a specific law to act

willfully.     A person acts willfully if he acts unjustifiably and

wrongly while knowing that his actions are unjustifiable and

wrong.     This means that the law has not been violated if the

defendant acted in good faith and held an honest belief that his

actions were lawful.     The defendant has no burden to prove good

faith; the burden is on the government to prove criminal intent

and thus the defendant's lack of good faith.


                             VERDICT FORM

    In the verdict form, you will be asked to indicate whether

you find the defendant “guilty” or “not guilty” of the offenses

charged in the indictment.     Remember that you may not find the

defendant guilty unless you unanimously find that the United

States Attorney has proven beyond a reasonable doubt each

element of the crime.




                                  23
                              NOTE TAKING

    You were permitted to take notes during this trial, and I

want to remind you of the instructions I gave you about your

notes.    Do not use your notes as authority to persuade other

jurors.     Your notes should be used only as aids to your own

memory and must not be used as authority to persuade the other

jurors of what the evidence was during the trial.     You might

have made an error or a mistake in recording what you have seen

or heard.     In the end, each juror must rely on his or her own

recollection or impression as to what the evidence was.    Your

notes are not official transcripts of the testimony.


                              CONCLUSION

    The principles of law set forth in these instructions are

intended to guide you in reaching a fair and just result in this

case, which is important to the parties.    You are to exercise

your judgment and common sense without prejudice, without

sympathy, but with honesty and understanding.     You should be

conscientious in your determination of a just result in this

case because that is your highest duty as officers of this

court.    Remember also that the question before you can never be:

will the government win or lose the case?     The government always

wins when justice is done, regardless of whether the verdict be

guilty or not guilty.


                                  24
    When you have considered and weighed all of the evidence,

you must make one of the following findings with respect to each

crime charged:

    1.    If you have a reasonable doubt as to whether the United

States Attorney has proved any one or more of the elements of

the crime charged, including the identity of the defendant as

the perpetrator of the crime, it is your duty to find the

defendant not guilty.

    2.    If you find that the United States Attorney has proved

all of the elements of the crime charged beyond a reasonable

doubt, including the identity of the defendant as the

perpetrator of the crime, then you may find the defendant

guilty.

    As I explained before, the punishment provided by law for

the offense charged in the indictment is a matter exclusively

within the province of the court and should never be considered

by the jury in any way in arriving at an impartial verdict.

    When you retire, you should elect one member of the jury as

your foreperson.   That individual will act very much like the

chairperson of a committee, seeing to it that the deliberations

are conducted in an orderly fashion and that each juror has a

full and fair opportunity to express his or her views, positions

and arguments on the evidence and on the law.



                                25
    The verdict must represent the considered judgment of each

juror.   In order to return a verdict, it is necessary that each

juror agree thereto.     Your verdict must be unanimous.

    It is your duty as jurors to consult with one another and

to deliberate with a view to reaching an agreement, if you can

do so without violence to individual judgment.     Each of you must

decide the case for yourself, but do so only after an impartial

consideration of the evidence in the case with the other jurors.

In the course of your deliberations, do not hesitate to re-

examine your own views and to change your opinion if convinced

it is erroneous.     But do not surrender your honest conviction as

to the weight or effect of the evidence solely because of the

opinion of the other jurors or merely for the purpose of

returning a verdict.     You should also take as much time for

deliberations in this case as you consider to be necessary and

appropriate.

    Remember at all times that you are not partisans.      You are

judges, judges of the facts.     Your sole interest is to seek the

truth from the evidence in the case.     If during your

deliberations it becomes necessary to communicate with the

court, you may do so only in writing, signed by the foreperson

or by one or more members of the jury.     Give that note to the

court security officer and it will be brought to the court’s

attention.     No member of the jury should ever attempt to

                                  26
communicate with the court except by a signed writing, and the

court will communicate with the jury on anything concerning the

case either in writing or orally in the courtroom.   Remember

that you are not to tell anyone, including the court, how the

jury stands, numerically or otherwise, on the matters you are

deciding, until after you have reached a unanimous verdict or

have been discharged.

    Nothing said in these instructions is intended to suggest

or to convey in any way or manner what your verdict should be.

The verdict is the sole and exclusive duty and responsibility of

the jury.

    When you have completed the verdict form according to these

instructions and the instructions on the form, you will have

concluded your deliberations and arrived at a verdict.   At that

point the foreperson should sign and date the verdict form.

Then notify the security officer and you will be returned to the

courtroom.




                               27
